Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 09/16/2020. As directed by the amendment: claims 1-16, and 20-21 have been amended, claims 18-19, 27-33 and 35-37 are withdrawn and new claims 38-39 are added. Thus, claims 1-17, 20-26, 34 and 38-39 are presently pending/under examination in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1-4, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (7275925) in views of Sterett et al (5746844) and Crump et al (2010/0193998).
 	For claim 1, Farnworth teaches an apparatus configured to fabricate an object (50 as shown in fig.1) (abstract) (fig.1), the apparatus comprising:
a deposition (the material 60 is deposited on the surface of the platform 20 as shown in fig.1) configured to deposit a material (col.10, lines 59-65);
a multi-axis robotic system (10 as shown in fig.1);
a build table (platform 20).
Farnworth fails to teach a metal and a metal like object, a deposition head configured to deposit a metal and a metal like material, a multi-axis robotic system configured to support the deposition head, the multi-axis robotic positioning system further configured for movement in a first plane and means to deliver a quenching fluid.

 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include a metal and controlling the movement of table independent from robotic system as taught by Sterett for the purpose of determining the bonding or merging of the droplet into a uniform layer on the target material by monitoring amount of charge on the droplets also affect the size and rate of formation of the uniformly sized droplets (Sterett, col.8, lines 60-63).
	Crump teaches, similar 3-D fabrication, means to deliver (inlet 74 as shown in fig.4) a quenching fluid (par.70, lines 4-8).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include means to deliver a quenching fluid as taught by Crump for the purpose of providing a suitable system for recycling the support material captured by collection gutter and the  (Crump, par.69).

 	For claim 2, Farnworth in view of Sterett and Crump teaches the invention as claimed and discussed above and Farnworth further teaches wherein the build table (platform 20) comprises a support frame (the frame connected to the bottom of platform 20 as shown in fig.1) and a plurality of platens (100 as shown in fig.3) (col.13, lines 63-66).
  	For claim 3, Farnworth in view of Sterett and Crump teaches the invention as claimed and discussed above and Farnworth further teaches wherein said build table (20) is configured to be adjustably located in the tank (14) such that the build table (20) is submergible in said quenching fluid during fabrication of the object (50) 
 	Farnworth fails to teach said tank having a quenching fluid therein and comprising said means to deliver a quenching fluid and metal and metal like object.
 	Crump teaches, similar fabrication 3-demensional object, said tank (24 as shown in fig.4) having a quenching fluid therein and comprising said means to deliver (74 as shown in fig.4) a quenching fluid (par.70 and 71) and metal and metal like object (par.15, lines 4-8).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include means to deliver a quenching fluid as taught by Crump for the purpose of providing a  (Crump, par.69).

 	For claim 4, Farnworth in view of Sterett teaches the invention as claimed and discussed above and Farnworth further teaches wherein the build table (20) is controlled by said multi-axis robotic system (system 10) to be adjustably located in the tank (14) such that the object (50) is controllably submerged in the quenchant (16) during fabrication of the object (50) and a portion of the object being formed is not submerged in the quenchant (once portion of the object 50 is fabricated, then lifted up from liquid 16) (col.9, lines 8-21 and col.10, lines 19-33).
	Farnworth fails to teach metal and metal like object. 
	Crump teaches metal and metal like object (par.15, lines 4-8). 
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include metal and metal like object as taught by Crump because Such materials typically have high thermal conductivities, and therefore, radiate high amounts of heat when cooling from the extrusion temperatures to the temperature of build chamber (Crump, par.22).
	For claim 15, Farnworth in view of Sterett teaches the invention as claimed and discussed above; except for, a temperature sensor detecting the temperature of the object operatively connected to the head support.
 further teaches a temperature sensor (controller system 54 as shown in fig.1) detecting the temperature of the object operatively connected to the head support (col.8. lines 60-68) (the controller 54 which connected to the head support (18 as shown in fig.1).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include a temperature sensor as taught by Sterett for the purpose of determining the bonding or merging of the droplet into a uniform layer on the target material by monitoring amount of charge on the droplets also affect the size and rate of formation of the uniformly sized droplets (Sterett, col.8, lines 60-63).

 	For claim 16, Farnworth in view of Sterett teaches the invention as claimed and discussed above; except for, a height sensor configured to determine a distance between the object being formed and the deposition head.
 	Sterett further teaches a height sensor (controller system 54 as shown in fig.1) configured to determine a distance between the object being formed and the deposition head (col.8. lines 60-68) (the controller 54 which connected to the head support (18 as shown in fig.1) (“standoff distance” - col.9, lines 5-10 and col.14. lines 38-45).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include a height sensor as taught by Sterett in order to achieve geometric accuracy  by precisely aligns and focuses the droplet stream and carefully correlates the speed or direction of 

 	For claim 20, Farnworth teaches an apparatus configured to fabricate an object (50 as shown in fig.1) (abstract) (fig.1), the apparatus comprising:
a multi-axis robotic positioning system (10 as shown in fig.1), the multi-axis robotic positioning system further configured for movement in a first plane (the system 10 is moveble either horizontal or vertically as shown in figure 1 (col.9, lines 8-22).
Farnworth fails to teach a metal and metal like object, a plurality of deposition heads, wherein each of the deposition heads is configured to deposit a metal and a metal like material of a different type and each includes a tool bracket, a multi-axis robotic positioning system having a head support comprising a master bracket configured to support the tool bracket of one of the plurality of deposition heads, a build table disposed beneath the multi-axis robotic positioning system, a tank of quenchant.
 	Sterett teaches a similar fabrication 3-dimensional object, a metal and metal like object (col.5, lines 35-40), a plurality (12 and 13 – col. 12, lines 40 - 47) of deposition heads (20 which is part of element 18, where the material are held, and  20 where the material come thru to deposit as shown in fig.1 and 2) wherein each of the deposition heads is configured to deposit a metal and metal like material of a different type (col. 14, lines 20 - 25) and each includes a tool bracket (22 as shown in fig.1) (col.5, lines 35-40), a multi-axis robotic system (54 and 21 as shown in fig.1) including a head support (18 as shown in fig.1) comprising a master bracket (19 as shown in fig.1) configured to 
  	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include a metal and controlling the movement of table independent from robotic system as taught by Sterett for the purpose of determining the bonding or merging of the droplet into a uniform layer on the target material by monitoring amount of charge on the droplets also affect the size and rate of formation of the uniformly sized droplets (Sterett, col.8, lines 60-63).
 	Crump teaches, similar 3-D fabrication, a tank of quenchant (par.71, lines 1-10).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include a tank of quenchant as taught by Crump for the purpose of providing a suitable system for recycling the support material captured by collection gutter and the support material dissolved and removed from the resulting 3D model in tank (Crump, par.69).

 	For claim 21, Farnworth teaches wherein the build table (20) is configured to be adjustably located in the tank (14) such that the build table (20) is submerged in the quenchant during fabrication of the object (50) and a portion of the object being formed is not submerged in the quenchant during fabrication of the object (50) (once .
 	
 	Claims 5-14, 17-19, 22-26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (7275925) in views of Sterett et al (5746844) ) and Crump et al (2010/0193998) as applied to claims above, and further in view of Renn et al (2004/0197493.
 	For claim 5, Farnworth, as modified by Sterett and crump, discloses all the limitation as previously discussed above; except for an actuator rod coupled to the deposition head and the multi-axis robotic positioning system, the actuator rod configured to adjust the location of the deposition head substantially in the first axis.
	Renn teaches a similar deposition deposition apparatus having an actuator rod (between element 14 which actuator, the head 22, there is rod for controlling the movement as shown in fig.1) coupled to the deposition head (22 as shown in fig.1) and the multi-axis robotic positioning system, the actuator rod (between element 14 which actuator, the head 22, there is rod for controlling the movement as shown in fig.1)  configured to adjust the location of the deposition head substantially in the first axis (par.73, lines 1-15 and par.89).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the positioning system of Farnworth, as modified 

	For claim 6, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein the deposition head includes a wire-fed nozzle configured to discharge one of a molten and semi-molten material configured to form the metal and metal-like object.
 	Renn further teaches wherein the deposition head (22 as shown in fig.1) includes a wire-fed nozzle configured to discharge one of a molten and semi-molten material configured to form the metal and metal-like object (par.182, lines 1-15).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett and Renn, to include a wire-fed nozzle as taught by Renn for the purpose of reducing the energy input that causes heating of the substrate and optimizing the energy input that causes the additive material to melt can minimize the stress level (Renn, par.182, lines 7-8).
 	For claim 7, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein the deposition head includes a wire-fed nozzle controlled by said multi-axis robotic system to discharge one of a molten and semi-molten material configured to form the metal object on the build table.

	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett, to include a wire-fed nozzle as taught by Renn for the purpose of reducing the energy input that causes heating of the substrate and optimizing the energy input that causes the additive material to melt can minimize the stress level (Renn, par.182, lines 7-8).

 	For claim 8, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein the deposition head is configured to generate a current and the build table includes an electrically conductive surface configured to provide a current flow from the deposition head to the conductive surface such that one of the molten and semi-molten material forms an electrically conductive bond with the conductive surface.
	Sterett further teaches the deposition head (20 which part of element 18 as shown in fig.1) is configured to generate a current (fig.2 shows power supply is applied to head portion 20) and the build table (42 as shown in fig.1) includes an electrically conductive surface configured to provide a current flow from the deposition head (20 which part of element 18 as shown in fig.1)  to the conductive surface such that one of the molten and semi-molten material forms an electrically conductive bond with 
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett and Renn, to include the deposition head is configured to generate a current and the build table includes an electrically conductive surface as taught by Sterett to ensure the accurate deposition of each individual droplet and prevents too great a remelting of the target or puddling of the liquid material at the point of impact (Sterett, col.14, lines 2-4).

 	For claim 9, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above and Farnworth further teaches wherein said build table (20 as shown in fig.1) comprising said a support and said plurality of removable platens (100 as shown in fig.3), wherein said support comprises a plurality of cutouts configured to receive said plurality of removable platens (col.13, lines 63-68 and col.14, lines 17-23).
 	For claim 10, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above and Farnworth further teaches wherein build table (20 as shown in fig.1) and said electrically conductive surface (semiconductor surface) comprise said a plurality of removable platens (100 as shown in fig.2), said removable platens comprising a non-stick deposition surface configured to receive one of the molten and semi-molten materials (col.13, lines 63-68 and col.14, lines 17-23).

	Farnworth fails to teach means to deliver a quenching fluid.
 	Crump teaches, similar 3-D fabrication, means to deliver (inlet 74 as shown in fig.4) a quenching fluid (par.70, lines 4-8).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include means to deliver a quenching fluid as taught by Crump for the purpose of providing a suitable system for recycling the support material captured by collection gutter and the support material dissolved and removed from the resulting 3D model in tank (Crump, par.69).	
	
 	For claim 12, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for an actuator rod coupled to the deposition head and the multi-axis robotic positioning system, the actuator rod 
 	Renn further teaches an actuator rod (between element 14 which actuator, the head 22, there is rod for controlling the movement as shown in fig.1) coupled to the deposition head (22 as shown in fig.1) and the multi-axis robotic positioning system, the actuator rod (between element 14 which actuator, the head 22, there is rod for controlling the movement as shown in fig.1)  configured to adjust the location of the deposition head substantially in a first axis perpendicular to said first plane (par.73, lines 1-15 and par.89).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the positioning system of Farnworth, as modified by Sterett,  to include an actuator rod as taught by Renn so that the timing of shuttering events can be coordinated with motion (Renn, par.89, lines 10-11).
 	For claim 13, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above and Farnworth further teaches said build table comprising a platen (100 as shown in fig.3) (col.13, lines 63-66); except for wherein the deposition head is configured to generate an electric current and a platen includes a conductive surface configured to provide a current flow from the deposition head to the conductive surface such that one of the molten and semi-molten material forms an electrically conductive bond with the conductive surface.

 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett and Renn, to include the deposition head is configured to generate a current and includes an electrically conductive surface as taught by Sterett to ensure the accurate deposition of each individual droplet and prevents too great a remelting of the target or puddling of the liquid material at the point of impact (Sterett, col.14, lines 2-4).

 	For claim 14, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above and Farnworth further teaches a tank (14) configured to hold a quenchant (16), wherein the build table (20) is controlled to be adjustably located in the tank (14) such that the build table is submerged in the quenchant during fabrication of the object and a portion of the object being formed is not submerged in the quenchant during fabrication of the object (col.9, lines 8-21 and col.10, lines 19-33).
Farnworth fails to teach means to deliver a quenching fluid.

 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth to include means to deliver a quenching fluid as taught by Crump for the purpose of providing a suitable system for recycling the support material captured by collection gutter and the support material dissolved and removed from the resulting 3D model in tank (Crump, par.69).

 	For claim 17, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein said deposition head comprises a wire-fed nozzle comprising a welding head configured to provide material from a wire delivered to the welding head.
 	Renn further teaches wherein the deposition head (22 as shown in fig.1) comprises a wire-fed nozzle comprising a welding head (16 as shown in fig.1) configured to provide material from a wire delivered to the welding head (fig.3A and 3B) (par.182, lines 1-15).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett, to include a wire-fed nozzle as taught by Renn for the purpose of reducing the energy input that causes heating of the substrate and optimizing the energy input that 
 	For claim 18, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein the wire includes a reduced amount of silicon of approximately five/tenths of one percent or below.
 	Renn further teaches wherein the wire includes a reduced amount of silicon (par.118 and 159) of approximately five/tenths of one percent or below (the wire is not particularly from silicon but mixture of silicon with other type of material, therefore, the amount of wire made of silicon is reduced since the claim is very broad of not specifying of how much the silicon is reduced).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett and Renn, to include wire comprises a reduced amount of silicon as taught by Renn for the purpose of providing sufficient energy is imparted to the feedstock in-flight to render the feedstock depositable and promote adhesion to the substrate without causing significant interfacial damage of the substrate or deposited feedstock (Renn, par.157, lines 8-9).
  	 For claim 18, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above and Farnworth further teaches comprising at least one of a platen (100 as shown in fig.2) configured to be supported by the build table (20 as shown in fig.1), the platen comprising an electrically conductive non-stick deposition surface configured to receive one of the molten and semi-molten 
	

 	For claim 22, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein one of the plurality of deposition heads is coupled to the head support, and the other of the plurality of deposition heads are located at a storage location.
	Renn further teaches wherein one of the plurality of deposition heads (22 as shown in fig.1) is coupled to the head support (16 as shown in fig.1), and the other of the plurality of deposition heads are located at a storage location (par.166 and 85).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett, to include deposition heads are located at a storage location as taught by Renn for the purpose of providing feedstock supplies such as nozzle to be used in a specific pattern for various applications (Renn, par.186). 	
	
 	For claim 23, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for a temperature sensor detecting the temperature of the object operatively connected to the head support.
 	Sterett further teaches a temperature sensor (controller 54 as shown in fig.1) detecting the temperature of the object operatively connected to the head support (col.8. lines 60-68) (the controller 54 which connected to the head support (18 as shown in fig.1).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth, as modified by Sterett and Renn, to include a temperature sensor as taught by Sterett for the purpose of determining the bonding or merging of the droplet into a uniform layer on the target material by monitoring amount of charge on the droplets also affect the size and rate of formation of the uniformly sized droplets (Sterett, col.8, lines 60-63).

 	For claim 24, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for a height sensor configured to determine a distance between the object being formed and the deposition head, wherein the height sensor is operatively connected to the head support.
 	Sterett further teaches a height sensor (controller system 54 as shown in fig.1) configured to determine a distance between the object being formed and the deposition head (col.8. lines 60-68) (the controller 54 which connected to the head support (18 as shown in fig.1) ((“standoff distance” - col.9, lines 5-10 and col.14. lines 38-45).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition material of Farnworth, as modified by Sterett and Renn, to include a height sensor as taught by Sterett in order to achieve geometric accuracy  by precisely aligns and focuses the droplet stream and carefully correlates the speed or direction of the target movement relative to the placement of the droplet stream and to the flow rate and temperature of the droplet stream (Sterett, col.9, lines 30-33).


	Sterett further teaches an enclosure (15 and 15’ as shown in fig.1 and 1c) surrounding the robotic positioning system (54 and 21 as shown in fig.1) and operatively connected to the tank and configured to provide a controlled enclosed space to maintain a gas within the space (col.12, lines 45-50).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Renn, to include an enclosure as taught by Sterett for the purpose of enclosing an inert atmosphere and prevents undesired contaminants from coming into contact with the molten metal as the three-dimensional article is being formed (Sterett, col.12, lines 50-53).
 	
For claim 26, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein the gas provides an inert atmosphere to fabricate the object.
 	Sterett further teaches wherein the gas provides an inert atmosphere to fabricate the object (col.12, lines 50-53).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett and Renn, to include an inert atmosphere as taught by Sterett for the purpose of 
 	For claim 34, Farnworth, as modified by Sterett, Crump and Renn, discloses all the limitation as previously discussed above; except for wherein said wire comprises a reduced amount of silicon.
 	Renn further teaches wherein said wire comprises a reduced amount of silicon (par.118 and 159) (the wire is not particularly from silicon but mixture of silicon with other type of material, therefore, the amount of wire made of silicon is reduced since the claim is very broad of not specifying of how much the silicon is reduced).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett and Renn, to include wire comprises a reduced amount of silicon as taught by Renn for the purpose of providing sufficient energy is imparted to the feedstock in-flight to render the feedstock depositable and promote adhesion to the substrate without causing significant interfacial damage of the substrate or deposited feedstock (Renn, par.157, lines 8-9).

 	Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth (7275925) in views of Sterett et al (5746844) ) and Crump et al (2010/0193998) as applied to claims above, and further in view of choy (2009/0130334).
Farnworth, as modified by Sterett, and Crump, discloses all the limitation as previously discussed above; except for, claim 38, wherein said build table is submergible in said quenching fluid during fabrication of the object based upon the measured temperature of the object, and claim 39, wherein said quenching fluid is cooler than the object.
	Choy teaches, similar fabrication, for claim 38, wherein said build table (15 as shown in fig.1) is submergible in said quenching fluid (liquid 5 as shown in fig.1) during fabrication of the object (11 as shown in fig.1) based upon the measured temperature of the object (11 as shown in fig.1) (par.28 and 57), and as for claim 39, choy further teaches wherein said quenching fluid (liquid 5 as shown in fig.1)  is cooler than the object (11 as shown in fig.1) (par.57-58).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the deposition of Farnworth, as modified by Sterett and Crump, to include quenching fluid during fabrication and cooler than the object as taught by Choy for the purpose of providing controlled material deposition, typically by regulating the temperature of the liquid precursor 5 or the platform 15 of the support unit 7 on which the substrate 9 is supported (Choy, par.57).
	

Response to Amendments/Arguments
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715